Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 7, 2006                                                                                          Clifford W. Taylor,
                                                                                                                 Chief Justice

  127273 & (72)                                                                                        Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  JAMES W. ZERRENNER,                                                                                  Robert P. Young, Jr.
            Plaintiff-Appellant,                                                                       Stephen J. Markman,
                                                                                                                      Justices
            Cross-Appellee,
  v    	                                                            SC: 127273      

                                                                    COA: 246321       

                                                                    Kent CC: 97-010967-DO 

  BONNIE S. ZERRENNER, 

             Defendant-Appellee,

             Cross-Appellant. 


  _________________________________________/

         By order of July 14, 2005, the application for leave to appeal the August 10, 2004
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant were held in abeyance pending the decision in Deyo v Deyo (Docket
  No. 126795). On order of the Court, the decision having been issued on December 15,
  2005, 474 Mich 952 (2005), the application is again considered and, pursuant to MCR
  7.302(G)(1), in lieu of granting leave to appeal, we REVERSE in part the judgment of the
  Court of Appeals. We do not agree with the Court of Appeals that defendant has an
  equitable claim of restitution based on uncompensated services performed for plaintiff’s
  law firm. Plaintiff’s law firm was a separate asset, not a marital asset, which did not
  appreciate in value during the time of the parties’ marriage as required by MCL 552.401.
  Because plaintiff’s law firm was not a marital asset, Postema v Postema, 189 Mich App
  89 (1991), and similar cases on which the Court of Appeals relied cannot justify
  defendant’s claim to equitable restitution. In all other respects, the application for leave
  to appeal is DENIED. The application for leave to appeal as cross-appellant is also
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.

         WEAVER, J., states as follows:

         I would deny leave to appeal as I would not peremptorily reverse this case.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 7, 2006                       _________________________________________
         t0404                                                                 Clerk